Citation Nr: 1145023	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-32 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for lumbar disc herniation.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO granted service connection for lumbar disc herniation and assigned a 40 percent disability rating, effective December 6, 2007.  The Veteran filed a notice of disagreement (NOD) in April 2008 in which he disagreed with the initial disability rating assigned for his service-connected lumbar disc herniation.  He was issued a statement of the case (SOC) in September 2008.  By a September 2008 rating decision the Veteran was granted service connection for radiculopathy of the left leg and radiculopathy of the right leg and assigned a noncompensable disability rating for each, effective December 6, 2007.  Thereafter, the Veteran filed a timely substantive appeal on the issue of an initial disability rating in excess of 40 percent in October 2008.  Also in October 2008, the Veteran filed a NOD to the September 2008 rating decision, expressing disagreement with the initial noncompensable disability ratings assigned for radiculopathy of the left leg and radiculopathy of the right leg.  By an April 2009 rating decision, the RO assigned 10 percent disability ratings for radiculopathy of the left leg and radiculopathy of the right leg, effective December 6, 2007.  In a June 2009 statement, however, the Veteran withdrew his appeal with respect to the issues of initial disability ratings in excess of 10 percent for radiculopathy of the left leg and radiculopathy of the right leg.  Thus, these issues are no longer a part of the current appeal.  See 38 C.F.R. § 20.204 (2011).

The Board observes that a claim for a total disability rating based upon individual unemployability (TDIU), as due to the Veteran's service-connected lumbar disc herniation has been raised by the record during the pendency of this appeal.  Thus, in light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009) and as the Veteran is seeking the maximum benefit available for his chronic lumbar strain, entitlement to a TDIU rating will be considered as part of the determination of the appropriate disability rating for the service-connected chronic lumbar strain rather than as a separate claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of an initial disability rating in excess of 40 percent for lumbar disc herniation and TDIU must be remanded for further development.

In a February 2008 VA examination, the Veteran reported that he was unemployed but not retired for the past one to two years, for the reason that he was on medical disability for his back, and he reported that he was receiving Social Security Administration (SSA) disability benefits.  Thereafter, the Veteran submitted a February 2007 SSA letter describing that he was entitled to monthly disability benefits beginning in February 2007.  The record does not reflect that any efforts have been made to obtain any SSA records.  Such efforts are required pursuant to 38 C.F.R. § 3.159(c)(2) (2011).  See also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, as these SSA records may be relevant to the current claims on appeal, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

With respect to the claim for a TDIU, the Veteran contends that he is unemployable due to his service-connected lumbar disc herniation.  In a February 2008 VA examination, the Veteran reported that he was unemployed but not retired for the past one to two years, for the reason that he was on medical disability for his back and he that he was receiving SSA disability benefits.  Thereafter, he submitted a February 2007 SSA letter describing that he was entitled to monthly disability benefits beginning in February 2007.  In the April 2008 NOD, the Veteran stated that his physical restrictions eliminated any possibility of retaining a job that would accommodate his restrictions.  In a July 2008 private medical evaluation of the back, the Veteran stated that he had not been able to work since August 2006 due to his pain and he had not been able to return to work.  In the October 2008 VA Form 9, the Veteran reported that he lost his employment because of his back condition.  

The Board notes, however, that in addition to the service-connected lumbar disc herniation, service connection has also been established for radiculopathy of the left leg and radiculopathy of the right leg, both of which have been assigned a 10 percent disability rating, effective December 6, 2007.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2011). 

The Veteran's service-connected disabilities include lumbar disc herniation, rated as 40 percent disabling, radiculopathy of the left leg, rated as 10 percent disabling, and radiculopathy of the right leg, rated as 10 percent disabling.  The combined disability rating for his service-connected disabilities is 50 percent.  Thus, he does not meet the schedular criteria as set forth above.  However, the question remains as to whether his service-connected disabilities prevent him from securing and following substantially gainful employment per 38 C.F.R. § 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011). 

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356   (1991).  The record must reflect that circumstances, apart from nonservice-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board observes that the Veteran's service-connected lumbar disc herniation, radiculopathy of the left leg, and radiculopathy of the right leg do not meet the schedular criteria per 38 C.F.R. § 4.16(a) (2011), and as such, consideration must also be given to an extraschedular rating.  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2011).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Director, Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Referral is required where there is a plausible basis for concluding that the veteran is unable to secure and follow a gainful occupation.  Id. at 9.  

In light of the above information, the Board finds that the threshold has arguably been met here.  However, the Board is of the opinion that another examination needs to be accomplished prior to further appellate review particularly in view of any additional SSA records which may be associated with the claims file in order to assess the impact of the Veteran's lumbar disc herniation and radiculopathy of the lower extremities upon his employment/employability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the SSA and request copies of all documents pertaining to the Veteran, including any decisions and any medical records relied upon in making those decisions.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  After the records above have been associated with the record, or a negative response has been received, the AMC/RO should arrange for a VA examination of the Veteran to address the following: (1) to determine the extent and severity of his service-connected lumbar disc herniation, and (2) for the purpose of determining the impact that his service-connected disabilities have on his ability to maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  All indicated studies should be performed, to include range of motion testing.  

Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:  

(a).  The examiner is asked to comment on the degree of severity of the Veteran's service-connected lumbar disc herniation and its affect on his employment and activities of daily living.  

(b).  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities (lumbar disc herniation, radiculopathy of the left leg, and radiculopathy of the right leg) without consideration of his nonservice-connected disorders or age, render him incapable of maintaining substantially (more than marginal) gainful employment consistent with his education and employment background.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the disability at issue or because of some other reason.  

3.  After Paragraph #2 is completed, the claim for an initial disability rating in excess of 40 percent for lumbar disc herniation should be readjudicated in light of all of the evidence of record.  Also, if referral to the Director, Compensation and Pension Service is not in order, the claims for TDIU should also be adjudicated in light of all of the evidence of record. 

4.  Following the above, the AMC/RO should review all relevant evidence.  If the percentage standards for TDIU set forth at 38 C.F.R. § 4.16(a) are not met, and regardless of whether or not the VA medical opinion obtained indicates that the Veteran is unemployable by reason of service-connected disabilities, the Rating Board should submit the claim to the Director, Compensation and Pension Service, for extraschedular consideration, to include on the basis of the SSA records, in accordance with 38 C.F.R. § 4.16(b).  

5.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


